By the Court.
This is an appeal from an order for judgment dismissing the action with costs, made by the county court February 26, 1887. The order also strikes from the files an amended complaint, and dissolves two injunctional orders granted in the action by a court commissioner. Judgment was regularly entered pursuant to the order, on March 22, 1887, dismissing the plaintiff’s complaint, and for costs. This appeal was taken March 28th. It is therefore too late. No appeal lies after judgment from an interlocutory order reviewable on an appeal from the judgment. Victor S. M. Co. v. Heller, 41 Wis. 657; Thornton v. Eaton, 45 Wis. 621. This order is so reviewable. R. S. sec. 3070.
The appeal must be dismissed.